Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 3, 4 ,8, 12-14, 19-21, 23, 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Reasons for being deemed allowable subject matter may be observed by Applicant’s filing of a Terminal Disclaimer (08/16/2022) and Applicant’s Remarks (filed 08/16/2022) with respect to the Obuchi reference.

Response to Arguments
Applicant’s arguments, see Remarks (pages 12-13), filed 08/16/2022, with respect to claims 1, 3-5, 8, 10, 12, 13, 15, 16, 20, and 21 have been fully considered and are persuasive.  The rejection of said claims based on Obuchi in view of Lee has been withdrawn. 
Applicant's arguments filed08/16/2022 with respect to the rejection based on Okamura in view of Lee have been fully considered but they are not persuasive.  Applicant asserts:
That although Okamura discloses inserting known bits into a layered data transmission for digital video broadcasting (¶ [0125]), Okamura never teaches encoding predetermined control information bit(s) into a downlink control channel transmission.
The Examiner very kindly points out that Applicant appears to infer from the previous rejection of record that the Examiner was relying upon the known bits generated by 910 (see Fig. 34) as the predetermined control information bits.  However, Examiner relies upon known bit count determining section 1110 outputting the determined number of known bits to control signal encoder 1120.  Known bit inserting section 910 has the function of inserting the known bits.  In the context of the entire reference, the known bits are data (see at least 0229 - Known bit inserting section 910 inserts one or more known bits to the first layer data S1. A known bit refers to a bit that both the encoder and decoder know whether the bit is "1" or "0." Known bit inserting section 910 outputs the first layer data S1 in which known bits are inserted).  Thus the known bits are not control bits.  However, information regarding the number of known [data] bits would be analogous to control data.  This information is determined by known bit count determining section 1110.  Thus, said bits are predetermined prior to encoding.  Then, this information is fed into the encoder 1120; therefore, encoding predetermined control information bits into a downlink control channel transmission is disclosed.
That the Patent Office errs in alleging that "the known bits are output to control signal encoder" in Okamura … The only thing fed to control signal encoder 1120 is the output of the known bit count determining section 1110, which is just "information about the known bits", not the known bits themselves.
As stated above (4.a.i), the Examiner points out that per the claim language,  predetermined control information bits are encoded.  Okamura discloses known bits (as determined by 910) as well as a known bit count (as determined by 1110).  The claim language clearly specifies that the known bits are control information.  The known bits determined by 910 are data bits and not control bits.  Rather, information about the known bits (i.e. the number of bits) is analogous to control information about the known data bits.  The claim language is directed specifically to control information, therefore known bits determined by 910 are not relevant to the claimed limitation. Rather, information about the known bits determined prior to encoding (via 1120) is construed as predetermined control information bits.
That because the Patent Office errs in alleging that "the known bits are output to control signal encoder" in Okamura, the conclusion that the Patent Office draws from that flawed allegation (namely, that "the known bits are bits for a control signal [so as to imply that they are control bits]") is wrong.
Examiner points out that Applicant’s argument appears to rely upon the previous two arguments.  Therefore, Examiner’s response to the previous two arguments is equally applicable and is not repeated for the sake of brevity.
That one skilled in the art would never find it obvious from Lee's teachings to modify Okamura as alleged … one skilled in the art would never find this obvious because it would change Okamura's fundamental principle of operation and render Okamura inoperable for its intended purpose.
The Examiner respectfully points out that Lee is directed to reducing bit error rates (see at least 0006).  Lee achieves this objective be making a hypothesis regarding the expected values of the bits in a received signal transmission.  The claim language does not specify the degree to which the values of the predetermined control bits are known by the UE.   Therefore, a hypothesis regarding their values would suffice in reading on the claim language.  Since the expected values are merely a hypothesis and not absolute knowledge of the values of the predetermined control bits, transmission of the predetermined control bits would still be necessary.  The rationale to combine would be to utilize the teachings of Lee to achieve the goal of reducing bit error rates stemming from the encoding, transmission, and decoding of the control signal transmitted in the disclosure of Okamura.  Examiner suggests that Applicant consider amending the claims to indicate to what degree the value of the predetermined bits is known by the UE.
That Lee's teachings are inapplicable for modifying Okamura as alleged … Without any suggestion that Lee's teachings can be used in Okamura's situation, one skilled in the art would never find it obvious to modify Okamura as alleged.
The Examiner respectfully points out that the rationale for the combination is to reduce bit error rates, which is a well-known and obvious objective in signal encoding, transmission, and decoding.  
Thus, the limitations of the claims have been met and the action herein is made FINAL.  Examiner suggests that Applicant consider incorporation of indicated allowable subject matter into the independent claims or amend the claims in the manner indicated by the Examiner (see 4.d.i).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 6, 7, 10, 11, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100077276 A1 to Okamura; Shutai et al. in view of US 20090316823 A1 to Lee; Chun Woo et al.

Re: Claim(s) 1, 2, 5, 6, 10, 11, 15, 16, 17
Okamura discloses a method in a network node for encoding a downlink control channel transmission to a user equipment (0001), 
the method comprising: determining that channel conditions are below a threshold level (0243-0245 – encoder disclosed … when received quality information shows that received quality is poor.  The Examiner points out that it is implicit that a threshold is used to determine “poor” quality); 
in response to determining that channel conditions are below the threshold level (see last citation - … when received quality information shows that received quality is poor):  
encoding, into the downlink control channel transmission, one or more predetermined control information bits, or encoding a reduced number of control information bits into the downlink control channel transmission by omitting one or more control information bits, wherein the one or more omitted control information bits are one or more predetermined control information bits whose one or more respective values are known to the user equipment (0245-0246 - when received quality information shows that received quality is poor, the number of known bits is increased …  Known bit count determining section 1110 outputs the determined number of known bits to known bit inserting section 910 and control signal encoder 1120.  00249 - Control signal encoder 1120 encodes a control signal including information about the number of known bits, and reports the encoded control signal to the decoding side (i.e. receiving side).  The Examiner points out that when the known bits are output to control signal encoder which in turn encodes a control signal, then the known bits are bits for a control signal.  Thus, control bits are implied); 
and transmitting the downlink control channel transmission to the user equipment (0249 -   Control signal encoder 1120 encodes a control signal including information about the number of known bits, and reports the encoded control signal to the decoding side (i.e. receiving side)).
Okamura does/do not appear to explicitly disclose that the values of the one or more predetermined control information bits are known to the user equipment.
However, attention is directed to Lee which discloses said limitation (0010 - Certain embodiments provide an apparatus for decoding encoded data bits of a wireless communication transmission for a response message expected to be transmitted in response to a transmitted message. The apparatus generally includes means for generating a hypothesis specifying a set of bit values of the encoded data bits based on a-priori information regarding the response message, wherein the a-priori information is extracted from the transmitted message and means for decoding the transmission by eliminating from consideration sets of decoded bits that are inconsistent with the specified bit values and selecting, as output, decoded bits that are consistent with the bit values specified by the hypothesis).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Okamura invention by employing the teaching as taught by Lee to provide the ability to have a-priori knowledge of the bit values of encoded data bits for use in decoding the transmission.  The motivation for the combination is given by Lee (0006 - with the ever increasing reliability and performance demands of wireless services, there is an ongoing need to continuously reduce bit error rates).
Okamura further discloses a network node comprising transceiver and processing circuitry (Fig. 3) and a user equipment comprising the same (Fig. 6) are required by claims 10 and 16, respectively.

Re: Claim(s) 7, 18
Okamura in view of Lee discloses those limitations as set forth in the rejection of claim(s) 1 above.
Okamura further discloses wherein decoding the downlink control channel transmission based on knowledge of the one or more respective values of the one or more predetermined control information bits comprises decoding the downlink control channel transmission using a predetermined subset of a set of codewords (see analysis of the rejection of claim 1 in view of Obuchi along with Okamura - 0154).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415